Citation Nr: 0432396	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  94-45 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center  
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.

These claims come to the Board of Veterans' Appeals (Board) 
from RO rating decisions, and were denied by the Board in a 
February 2002 decision.   In September 2002, the United 
States Court of Appeals for Veterans Claims (CAVC), in 
pertinent part, vacated the Board's decision and remanded for 
further development and adjudication.

In June 2001, the veteran testified at the RO before a 
veterans law judge who is no longer employed by the Board.  
The veteran was advised of this in an October 2004 letter, 
but (in a document associated with the claims file in 
November 2004) he indicated he did not want a new hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Claim for service connection for a psychiatric disability 
including PTSD

The veteran essentially claims that during active duty, he 
was involved in numerous altercations with African Americans 
and Mexican Americans, and that he currently has a 
psychiatric disability which results from anxiety and 
depression about those altercations.  Since 1989, he has been 
diagnosed or assessed as having various psychiatric 
conditions, including PTSD, depression, and anxiety.  

In November 1998, a VA physician opined that it was at least 
as likely as not that the veteran's anxiety disorder and 
depressive disorder "are connected with his experience[s] in 
the military."  Following a June 2003 VA examination, the 
veteran was diagnosed as having PTSD, noncombat (in part a 
reference to the reported history of the veteran being 
threatened by minorities - and eventually fighting back - 
during active duty).  

The veteran's service medical records do not reflect any 
psychiatric treatment or findings (although he did report a 
history of nervous trouble in conjunction with his July 1976 
separation examination).  A May 1975 record shows that the 
received punishment under Article 15 UCMJ for being 
disorderly in his unit; he had to forfeit a sum of money and 
to perform seven days of extra duty.  (In a December 1997 
written statement, the veteran indicated that this punishment 
had resulted from a racial altercation).  

The factual context in which the veteran is seeking service 
connection for a psychiatric disability (involvement in 
numerous racial altercations in service) raises the specter 
of willful misconduct.  An injury or disease incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty unless such injury or 
disease was a result of the person's own willful misconduct.  
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2004).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death. 38 C.F.R. § 
3.1(n) (2004).  During the pendency of this appeal, the legal 
terms malum in se and malum prohibitum were removed from the 
definition of willful misconduct because the definition was 
already clear and those Latin terms were unnecessary.  
Therefore, this change did not result in any substantive 
changes in the definition itself.  See 61 Fed. Reg. 56,626, 
56,627 (Nov. 4, 1996). 

In any case, in order to deny a claim based on a finding of 
willful misconduct, a preponderance of the evidence must 
support such a finding.  Smith v. Derwinski, 2 Vet. App. 241, 
244 (1992).  Additionally, the element of knowledge of, or 
wanton and reckless disregard of, the probable consequences 
must be specifically addressed.  Myore v. Brown, 9 Vet. App. 
498, 503-04 (1996).  In order to obtain a complete picture of 
the events associated with the veteran's alleged in-service 
stressors, additional development is needed regarding the 
reasons for his May 1975 disciplinary action is needed (as 
detailed below).

In addition, although his alleged stressors include being 
personally assaulted while on active duty, he has not yet 
been sent a development letter tailored to personal assault 
claims, nor has he formally been advised about 38 C.F.R. § 
3.304(f)(3).  If a PTSD claim is based on an alleged in-
service personal assault, VA must advise the appellant that 
evidence from sources other than the veteran's service 
records, including evidence of behavior changes, may 
constitute credible supporting evidence of the stressor and 
allow him or her the opportunity to furnish such evidence or 
advise VA of the potential sources of such evidence.  Patton 
v. West, 12 Vet. App. 272 (1999); 38 C.F.R. § 3.304(f)(3); 
see also paragraph 5.14(d)(5) of Manual M21-1, Part III.  
Additional development in this regard is needed.

Claim for a TDIU

The veteran is currently service connected for intertrigo 
with groin dermatitis (rated as 30 percent disabling) and for 
hemorrhoids with posterior fissure in ano (rated as 20 
percent disabling).  Because his claim of entitlement to TDIU 
turns on whether his service-connected disabilities render 
him unemployable, it is imperative that the Board obtain 
recent medical evidence as to the effect of his service-
connected disabilities on his ability to be gainfully 
employed.  

The most recent VA outpatient records were associated with 
the claims file in May 2003.  To ensure that he undergoes a 
fully informed evaluation, clinical data taking into account 
treatment of the veteran's intertrigo with groin dermatitis 
and hemorrhoids, since May 2003, should be secured.  
38 C.F.R. §§ 4.1, 4.2.

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran a development letter 
tailored to claims concerning PTSD from 
personal assault, per paragraph 
5.14(d)(5) of Manual M21-1, Part III.  

2.  Take appropriate steps to secure the 
rest of the veteran's service personnel 
records, including investigation reports, 
performance evaluation reports, and 
reports pertaining to disciplinary 
actions, including reduction in rank or 
Article 15 proceedings, from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  Document 
efforts to obtain any such records, 
conduct necessary follow-up efforts to 
obtain such records, and, if such records 
do not exist or are not obtainable and 
further efforts to obtain any such 
records would be futile, so notify the 
veteran, and advise him that ultimately 
it is his duty to obtain such records.

3.  Obtain any pertinent VA medical 
records documenting treatment of the 
veteran's skin and hemorrhoids, 
subsequent to May 2003.

4.  Ask the veteran to identify all 
private sources of treatment he has 
received for his skin and hemorrhoids, 
since May 2003, other than those he has 
already submitted, then obtain complete 
clinical records of all such treatment. 

5.  Schedule the veteran for a VA 
examination.  His claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  Such tests as the 
examiner deems necessary should be 
performed.  The examiner should ascertain 
the severity of the veteran's intertrigo 
with groin dermatitis and hemorrhoids, 
and discuss the effects of these service-
connected conditions on his ability to be 
gainfully employed. 

6.  Review the examination report to 
ensure its adequacy and return it for 
revisions if inadequate or if the 
examiner did not answer all questions 
specifically and completely. 

7.  Thereafter, re-adjudicate the claims 
for service connection for a psychiatric 
disability to include PTSD and for a 
TDIU.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should reference 
all relevant actions taken on the claims 
for benefits, summarize the evidence, and 
discuss all pertinent legal authority 
(including the most recent version of 38 
C.F.R. § 3.304(f)).  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


